Citation Nr: 9912200	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
March 1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1998, the Board remanded this case to the RO for 
additional development.  At that time, it was noted that 
while the veteran had filed additional claims for VA 
compensation, these claims were not before the Board at this 
time.  See 38 U.S.C.A. § 7105(a)(West 1991).  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  Accordingly, no other issue is 
before the Board at this time.   


REMAND

In April 1999, as the Board was in the process of evaluating 
the veteran's appeal, we received a communication from Nancy 
E. Killeen, Attorney at Law, indicating that she had been 
recently appointed the veteran's representative in this case.  
The veteran had been previously represented by a service 
organization who provided written argument on behalf of the 
veteran in February and April 1999.  The veteran's attorney 
requested a copy of all information located in the veteran's 
claims folder.  In September 1998, the veteran had requested 
a copy of his service medical records.  That month, the RO 
provided the requested information.  In January 1999, the 
veteran's representative at that time wrote to the RO and 
stated that the veteran "wishes to waive due process and 
send file to [Board.]"  The case was sent to the Board in 
March 1999.    

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (1998).  Accordingly, Ms. Killeen now represents the 
veteran in this case.  While the veteran's previous 
representative had waived due process requirements, in order 
to provide the veteran with every consideration, the Board 
will allow Ms. Killeen the opportunity to review the claims 
folder and provide additional evidence and argument on the 
veteran's behalf.  However, in light of the procedural 
history cited above, the veteran's attorney is asked to 
expedite her review of this case in order for VA to proceed 
in a full and prompt evaluation and adjudication of this 
claim.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

The RO should allow the veteran's 
attorney to review the claims folder.  
Any additional evidence or argument 
submitted in a timely fashion by the 
veteran's attorney should be review by 
the RO.  If warranted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and provided an opportunity to respond.  
See 38 C.F.R. §§ 19.37 and 20.1304(c) 
(1998).  If warranted, the veteran's 
claim of entitlement to service 
connection for PTSD should be 
readjudicated by the RO.  

The case should be then returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



